DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 10 of U.S. Patent No. 11,232,869 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent invention scope is a narrow scope than the instant application invention scope. Thus, the patent invention scope encompasses the instant application invention scope.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,902,955 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent invention scope is a narrow scope than the instant application invention scope. Thus, the patent invention scope encompasses the instant application invention scope.
Claim Objections
Claim(s) 11-20 are objected to because of the following informalities:   	In particular, claim 11 recites “the method comprising:” in line 1, however it should recite “the system comprising”.  Appropriate correction is required. 	Claims 12-20 have the same issue due to dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 and 13  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The above claims both recite “the indirect evidence that the user is experiencing a fever comprises information indicative of the heart rate or heart rate variability of the user”, however the specification only recites the term “indirect evidence”, in ¶0029 and ¶0072. Both disclosure is void of the term being related to information indicative of the heart rate or heart variability of the user.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 1: 	1) recites “the difference” in line 8. There is insufficient antecedent basis for this limitation. 	Claims 2-10 have the same issue due to dependency. 	2) Recites “at least one of the symptom metrics is identified based on indirect evidence” in line 10, however it is unclear what constitutes indirect evidence, according to applicant’s specification, in ¶0072, in a general sense indirect evidence may be other sensors, however no description describes what the other sensors may be. Therefore, to further prosecute the limitation is evaluated under broadest reasonable interpretation, and the examiner will interpret that the term relates to any sensed condition from a device. 	Claims 2-10 have the same issue due to dependency. 	In particular, claim 11: 	 	1)  recites “the difference” in line 12. There is insufficient antecedent basis for this limitation. 	Claims 12-20 have the same issue due to dependency. 	2) Recites “at least one of the symptom metrics is identified based on indirect evidence” in lines 14-15, however it is unclear what constitutes indirect evidence, according to applicant’s specification, in ¶0072, in a general sense indirect evidence may be other sensors, however no description describes what the other sensors may be. Therefore, to further prosecute the limitation is evaluated under broadest reasonable interpretation, and the examiner will interpret that the term relates to any sensed condition from a device. 	Claims 2-10 have the same issue due to dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 8-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (“Noh”, US 2017/0270262 A1, IDS) in view of Anushiravani et al. (“Anushiravani”, US 2020/0152330 A1, IDS). 	1) Regarding claims 1 and 11, Noh discloses a system (Fig. 1) for implementing a method for determining whether a user is likely to have contracted a disease (Figs. 8-9), the method comprising: 	a server (Fig. 1: analyzing server 130) in network communication with a user device (Fig. 1: user terminals 121, 123, 125, 127); 	a software application (¶0073-76) that is downloadable to and executable by the user device (¶0077); 	non-transitory computer readable storage media (¶0076) storing instructions (¶0073-76) that, when executed by the server and/or user device, cause the system to: 		receive sensor data from a user device (¶0041; ¶0048; ¶0065; ¶0069 with reference to Figs. 1 and 3-6, with regard to the biosignal and location information;  		store locations of the user device (¶0017-19; ¶0026-27; ¶0041-42; ¶0044-45; ¶0054-56;  ¶0058; ¶0064-72; Figs. 3-5 and 8-9);  		for each of a plurality of symptoms of the disease (¶0010; ¶0013-14; ¶0021; ¶0023; ¶0046; ¶0048; ¶0052; ¶0056; ¶0058; ¶0060; ¶0069-72), calculate a symptom metric indicative of the likelihood that the user is experiencing the symptom (Noh discloses, in ¶0022-25; 0064-69 with reference to Figs. 5-6, the method involves the server determining if a user has symptoms using comparison analysis on received biosignal(s) and location information to determine possibility of infection by a disease, wherein the biosignal(s) include at least one of temperature, blood pressure, heartbeat, and/or perspiration information), wherein: 			at least some of the plurality of symptom metrics are calculated by comparing the sensor data to a predetermined baseline (Noh: ¶0065, with regard to the biosignal(s) corresponding to measurements when the user is in a healthy condition) and comparing the difference between the sensor data and the predetermined baseline to at least one predetermined symptom threshold (Noh discloses, in ¶0065, that a threshold range is determined based on received biosignal being different from biosignal(s) measured when the user is in a healthy condition); and 			at least one of the symptom metrics is identified based on indirect evidence (Noh discloses, in ¶0025, that at least one of the biosignal(s) may be heartbeat information (interpreted as indirect evidence)), received from the user device, that the user is experiencing the at least one symptom (¶0024-25). 	As per the limitation weigh each of the symptom metrics to form a composite metric indicative of the likelihood that the user is likely to have contracted the disease. 	Anushiravani discloses, in ¶0071-80 with reference to Figs. 5-6, the concept of assigning weight labels to measured multiple sensor data to determine a weighted average of all labels to be used to determine an estimated score for the overall functionality of a user (corresponding to a composite metric) and predict symptom corresponding to disease (corresponding to likelihood of symptoms). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of assigning weight labels to measured multiple sensor data to determine a weighted average of all labels to be used to determine an estimated score for the overall functionality of a user and predict symptom corresponding to disease 		 	As per the limitation determine whether the user is likely to have contracted the disease by comparing the composite metrics to one or more predetermined composite thresholds (Anushiravani: ¶0079 with reference to Fig. 7: post processing 703). 	2) Regarding claims 2 and 12, Noh and Anushiravani teach wherein the user device is a smartphone and the sensor data is collected by the smartphone or a wearable electronic device that communicates with the smartphone (Noh: ¶0069). 	3) Regarding claims 4 and 14, Noh and Anushiravani teach wherein the plurality of symptoms include a cough (Anushiravani: ¶0046; Figs. 3-6); and 	the indirect evidence that the user is experiencing a cough comprises sound (Anushiravani: ¶0046; Figs. 3-6), recorded by a microphone, that is analyzed to identify sounds indicative of a cough(Anushiravani: ¶0046; Figs. 3-6). 	4) Regarding claims 8 and 18, Noh and Anushiravani teach further comprising functionality to adjust one or more of the symptoms of the disease, one or more of the predetermined symptom thresholds, the weights of one or more of the symptom metrics, and/or the one or more predetermined composite thresholds (Anushiravani: ¶0084; ¶0094; ¶0097; ¶0102). 	5) Regarding claim 9 and 19, Noh and Anushiravani teach wherein , in response to a determination that the user is likely to have contracted the disease, the instructions further cause the system to: 	identify additional devices in the location of the user device (Noh: Fig. 9); and 	output information to the users of the additional devices (Noh: Fig. 9). 	6) Regarding claims 10 and 20, Noh and Anushiravani teach wherein receiving the locations of the user device and identifying additional devices in the location of the user device comprises: 	identifying the additional devices within range of the user device via direct, short range, wireless communication signals (Noh: ¶0069; ¶0071-73); or 	identifying local area networks joined by the user device and the additional devices joined to the local area network.
Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Anushiravani, and in further view of Kjetil (GB 2577725 A). 	1) Regarding claims 3 and 13, as per the limitation the plurality of symptoms include fever; and the indirect evidence that the user is experiencing a fever comprises information indicative of the heart rate or heart rate variability of the user. 	Anushiravani illustrates, in Fig. 6, the concept of determining fever conditions. 	Kjetil discloses, on page 11, lines 13 through page 12, line 14, the concept of combining monitoring heart rate in conjunction with temperature parameters to determine fever. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of combining monitoring heart rate in conjunction with temperature parameters to determine fever as taught by Kjetil, into the system as taught by Noh and Anushiravani, with the motivation to enhance the possible disease determination features of the system.
Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Anushiravani, and in further view of Hall et al. (“Hall”, US 2018/0303386 A1, IDS). 	1) Regarding claims 5 and 15, as per the limitation wherein the plurality of symptoms include fatigue; and the indirect evidence that the user is experiencing fatigue comprises movement of the user device or a wearable device in communication with the user device. 	Hall discloses, in ¶0121, the concept of tracking fatigue to aid in a user health diagnosis. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of tracking fatigue to aid in a user health diagnosis as taught by Hall, into the system as taught by Noh and Anushiravani, with motivation to enhance the diagnostic features of the system.
Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Anushiravani, and in further view of Menkes et al. (“Menkes”, US 2014/0196673 A1, IDS). 	1) Regarding claims 6 and 16, as per the limitation wherein the plurality of symptoms include dyspnea; and the indirect evidence that the user is experiencing dyspnea comprises respiratory rate or pulse oxygenation data. 	Noh discloses, in ¶0069, the use of respiration data. 	Menkes discloses, in ¶0084, the concept of using a respiration rate to identify conditions of dyspnea to aid in the determination of a health condition. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a respiration rate to identify conditions of dyspnea to aid in the determination of a health condition as taught by Menkes, into the system as taught by Noh and Anushiravani, with the motivation to enhance the health determination features of the system.
Allowable Subject Matter
Claim(s) 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, further addressing any of the double patent rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20220000375 A1; US 20080126124 A1: US 20090222248 A1, system monitoring biosignal(s) to determine health conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684